Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-15 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” An electrical conduit system comprising: a press coupler, a first end portion and a second end portion; a first intermediate portion and a second intermediate portion; and a central portion; a conduit having a distal end positioned within the first end portion and the first intermediate portion of the press coupler, the distal end being one of threaded or nonthreaded; wherein the press coupler is configured such that it is capable of receiving either the threaded or non-threaded distal end and includes a stop formed in the central portion of the press coupler, wherein the stop contacts the threaded or non-threaded distal end of the conduit, and a gasket, the gasket being positioned within the first end portion such that when the distal end of the conduit is threaded, the gasket seals upon vanishing threads on the distal end.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 8 with the allowable feature being:” An electrical conduit system, a conduit having a first end and a second end, wherein at least one of the first end and the second end includes external threads; and a press coupler, the press coupler comprising: first and second open portions, first and second intermediate portions, each having a second uniform inner diameter, and a central portion having a third uniform inner diameter, the third uniform inner diameter sized to be less than the outer diameter of the first end and the second end of the conduit: a gasket; and a gripping portion, and wherein the gasket seals upon a vanishing thread of the external threads of the conduit when a diameter of the press coupler is compressed against the conduit.”
Therefore, claim 8 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 15 with the allowable feature being: An electrical conduit system, a conduit having a first end and a second end, wherein at least one of the first and second ends is externally threaded; and a press coupler, a first end portion and a second end portion; a first intermediate portion and a second intermediate portion; a central portion positioned between the first intermediate portion and the second intermediate portion; a first gasket and a first gripping portion positioned within the first end portion; and a second gasket and a second gripping portion positioned within the second end portion, and wherein at least one of the first gasket and the second gasket seals upon a vanishing thread of the at least one externally threaded end of the conduit when the press coupler is compressed against the conduit, wherein the central portion provides a stop for the first end or the second end of the conduit, wherein the first end portion and second portions of the press coupler are a malleable material capable of compression, and wherein a grounding connection is formed between the conduit, the press coupler, and at least one of the first gripping portion and the second gripping portion.”
Therefore, claim 15 is allowed.


Claims 4-7 and 9-14 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 8.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847